Motion pursuant to statute (Judiciary Law § 90) to discipline the respondent, Martin J. Mayblum, a suspended attorney, who was admitted to the practice of law by this Court on June 18, 1958, under the name Martin Joel Mayblum. By order of this Court dated October 25, 1990, the respondent was suspended from the practice of law until the further order of this Court.
Upon the papers filed in support of the motion and the answer thereto, it is
Ordered that the motion is denied as academic (see, Matter of Mayblum, 183 AD2d 338 [decided herewith]). Mangano, P. J., Thompson, Bracken, Sullivan and Balletta, JJ., concur.